                         1:16-cv-01493-SEM-TSH # 51           Page 1 of 3
                                                                                                      E-FILED
                                                                        Friday, 29 March, 2019 04:23:08 PM
                                                                              Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

Brandon Thompson,                             )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )              No. 16-1493-SEM-TSH
                                              )
Travis Bayler, et al.,                        )
                                              )
                Defendants.                   )

                  MOTION TO DISMISS FOR FAILURE TO PROSECUTE

        Defendants, Travis Bayler, William Lee, Todd Punke, and Trevor Wilson, through their

attorney, Kwame Raoul, Attorney General for the State of Illinois, pursuant to Federal Rule of

Civil Procedure 41(b) and the Court’s Scheduling Order (doc. 19), move to dismiss this action for

the following reasons:

        1.      On March 16, 2017, Plaintiff filed his amended complaint alleging claims against

Defendants Bayler, James, Lee, Pierce, Punke, Simpson, Wilson, and Jones. (Doc. 11.)

        2.      Following discovery and the filing of a dispositive motion, the remaining claims in

this action are an Eighth Amendment condition of confinement claim against Defendants Bayler,

Lee, Punke, and Wilson, and a First Amendment retaliation claim against Defendant Wilson. (Doc.

49.)

        3.      In ruling on Defendants’ dispositive motion, the Court referred this matter for

settlement conference before Magistrate Judge Schanzle-Haskins, which is currently set for April

10, 2019. (Ct’s Mar. 13, 2019 Order.)

        4.      Defendants now move to dismiss this action because Plaintiff has paroled from the

Illinois Department of Corrections and failed to update his address or provide a phone number.

        5.      In the Court’s Scheduling Order, the Court admonished Plaintiff that he had to


                                                                                                 1
                        1:16-cv-01493-SEM-TSH # 51              Page 2 of 3




inform the Clerk of Court, in writing, of his current address and, if released from detention, his

phone number. (Doc. 19, ¶27.) The Court warned failure to do so would result in dismissal of this

case, with prejudice. Id.

       6.      Based on available records of the Illinois Department of Corrections, Plaintiff

paroled from Lawrence Correctional Center on February 19, 2019. See IDOC Inmate Search for

Brandon Thompson, M32835, http://www.idoc.state.il.us/subsections/search/ISinms2.asp (last

visited Mar. 28, 2019), attached hereto as Exhibit 1.

       7.      Plaintiff has not filed anything in this case to reflect that he has been paroled and

has not filed anything reflecting his current address or phone number.

       8.      Accordingly, Defendants move to dismiss this matter with prejudice pursuant to

Federal Rule of Civil Procedure 41(b) for Plaintiff’s failure to comply with the Court’s Scheduling

Order by not providing his current address and phone number.

       Wherefore, for the above and foregoing reasons, Defendants respectfully request this

honorable Court grant their motion and dismiss this action with prejudice.

                                                 Respectfully submitted,

                                                 Travis Bayler, William Lee, Todd Punke, and
                                                 Trevor Wilson,

                                                        Defendants,

                                                 Kwame Raoul, Illinois Attorney General,
Jeremy C. Tyrrell, #6321649
Assistant Attorney General                              Attorney for Defendants,
500 South Second Street
Springfield, Illinois 62701
(217) 785-4555 Phone                             By: s/Jeremy C. Tyrrell
(217) 524-5091 Fax                                Jeremy C. Tyrrell
E-mail: jtyrrell@atg.state.il.us                   Assistant Attorney General




                                                                                                  2
                         1:16-cv-01493-SEM-TSH # 51          Page 3 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

Brandon Thompson,                            )
                                             )
                Plaintiff,                   )
                                             )
        v.                                   )              No. 16-1493-SEM-TSH
                                             )
Travis Bayler, et al.,                       )
                                             )
                Defendants.                  )

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2019, the foregoing document, Motion to Dismiss for
Failure to Prosecute, was electronically filed with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to the following:

                                             NONE

and I hereby certify that on the same date, I caused a copy of the foregoing document to be mailed
by United States Postal Service, to the following non-registered participant:

                                 Brandon Thompson #M-32835
                                 Lawrence Correctional Center
                                      Inmate Mail/Parcels
                                     10930 Lawrence Road
                                      Sumner, IL 62466

                                                    Respectfully submitted,


                                                    s/Jeremy C. Tyrrell
                                                    Jeremy C. Tyrrell, #6321649
                                                    Assistant Attorney General




                                                                                                 3
